Appeal by defendant, as limited by his brief, from six sentences of the County Court, Suffolk County, all imposed September 16, 1975. Appeal by defendant from an order of the County Court, Suffolk County, dated October 1, 1975, which denied his motion to vacate the forfeiture of cash bail. Sentences affirmed. No opinion. Order affirmed, without costs or disbursements. Under the facts herein, the motion was properly denied. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.